DANAHY, Acting Chief Judge.
The appellant, James Henry Taylor, challenges on three bases his conviction and sentence for attempted first degree murder. We find no merit in the issues raised concerning the definitions of specific and general intent in the jury instructions nor in the reclassification of this first degree felony to a life felony by reason of use of a firearm. We do find, however, that he was improperly adjudicated a habitual offender pursuant to section 775.084, Florida Statutes (1991). There were no findings made at the sentencing hearing that he met the criteria for habitual offender treatment and the trial court never adjudicated him to be a habitual offender. Thus it was error for the trial court to check off on the appellant’s sentencing form that he was adjudicated and sentenced as a habitual offender.
Although we affirm both the conviction and the sentence, we remand so that the trial court may correct the record to show that the appellant was not adjudicated or sentenced as a habitual offender. The appellant need not be present for this correction to his sentence.
CAMPBELL and SCHOONOVER, JJ., concur.